[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The issues raised in the defendant's motion for summary judgment and the plaintiff's objection are whether the defendant waived its rights to assert the one year limitation clause in the plaintiff's homeowner insurance policy and whether the defendant is estopped from asserting its rights. Estoppel and waiver raise questions of fact that must be determined by the trier of fact. Advest, Inc. v. Wachtel, 235 Conn. 559,569, 668 A.2d 367 (1995); Middlesex Mutual Assurance Co. v. Walsh,218 Conn. 681, 699, 590 A.2d 957 (1991); Loda v. H. K. Sargeant Associates, Inc. 188 Conn. 69, 76, 448 A.2d 812 (1982); New York AnnualConference v. Fisher, 182 Conn. 272, 300, 438 A.2d 62 (1980); Frager v.Pennsylvania General Ins. Co., 161 Conn. 472, 486, 289 A.2d 896 (1971);Shelby Mutual Ins. Co. v. Della Ghelfa, 3 Conn. App. 432, 447, 489 A.2d 398
(1985), aff'd, 200 Conn. 630, 513 A.2d 52 (1986) (special defense of waiver raises issue of fact for jury). Accordingly, the defendant's motion for summary judgment is denied.
White, J.